Citation Nr: 1541652	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  07-31 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent prior to February 10, 2009 for bilateral pes planus.

2. Entitlement to a disability rating in excess of 30 percent from February 10, 2009 for bilateral pes planus.

3. Entitlement to an initial disability rating in excess of 10 percent prior to September 21, 2011 for cardiogenic syncope, now diagnosed as paroxysmal positional vertigo.

4. Entitlement to a disability rating in excess of 30 percent from September 21, 2011 for cardiogenic syncope, now diagnosed as paroxysmal positional vertigo.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

These claims were previously before the Board in August 2014.  The Board remanded the Veteran's claim of entitlement to an increased disability rating for cardiogenic syncope for additional development, and denied the Veteran's claims of entitlement to increased disability ratings for bilateral pes planus, left shoulder impingement syndrome, patellofemoral syndrome of the left knee, and patellofemoral syndrome of the right knee.  The Veteran appealed only the Board's denials of entitlement to increased disability ratings for bilateral pes planus to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the parties filed a Joint Motion for Partial Remand (JMR).  By Order dated June 8, 2015, the Court granted the JMR, and the Board's August 2014 decision with respect to the denials of an initial disability rating in excess of 10 percent, and in excess of 30 percent from February 10, 2009, for bilateral pes planus were vacated and remanded for action consistent with the terms of the JMR.  The Veteran's claim now returns to the Board for compliance with the instructions in the June 2015 Court-adopted JMR.

In a May 2015 rating decision, the Appeals Management Center granted entitlement to a disability rating of 30 percent for cardiogenic syncope, now diagnosed as paroxysmal positional vertigo, effective September 21, 2011.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a Travel Board hearing in September 2011.  A transcript of the hearing is associated with the evidentiary record.  

After efforts to comply with the Board's August 2014 remand action were undertaken, and after the June 2015 JMR, these matter was returned to the Board.  In June 2015 and July 2015, the Veteran was notified that the Veterans Law Judge (VLJ) who presided over his September 2011 hearing is no longer employed by the Board, and he was given an opportunity to request a new hearing before a sitting VLJ pursuant to 38 C.F.R. § 20.707 (2015).  The Veteran was informed that if no response was received within 30 days from the date of the June and July 2015 notice letters, the Board would assume he did not want another hearing and would proceed accordingly.  VA has not received a response from the Veteran to either the June 2015 or July 2015 notice letters, and as such, assumes the Veteran does not request another hearing.  Therefore, this matter is ready for review.

This is a paperless appeal located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include a July 2014 appellate brief, and VA treatment records from the Atlanta VA Medical Center (VAMC) dated from February 2010 to June 2012; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issue of entitlement to service connection for residuals of a head injury has been raised by the record in the October 2014 VA examination report, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Bilateral Pes Planus

The June 2015 JMR concluded that in its August 2014 denials of entitlement to increased disability ratings for bilateral pes planus, the Board erred when it did not consider the Veteran's symptoms of plantar fasciitis, degenerative joint disease, spurring of the bilateral talonavicular, and chronic fractures that may be related to his claimed pes planus.  The Court noted its holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Court found that in the instant matter, the Board should consider the Veteran's other foot symptoms and diagnoses in determining whether the Veteran should receive a higher rating for his bilateral pes planus, or whether the symptoms warrant a rating under a separate diagnostic code.

Accordingly, on remand the AOJ should afford the Veteran a new VA examination to determine the current manifestations and severity of his service-connected bilateral pes planus, as well as all related foot symptoms and/or diagnoses.

The evidence of record also indicates there may be outstanding private and VA treatment records.  A February 2009 statement from Dr. M.B. is of record regarding the Veteran's bilateral pes planus, as well as a May 2011 examination report and a July 2011 letter from Dr. M.W.F. at Rehabilitation Physicians of Georgia.  On remand, the AOJ should obtain any outstanding private treatment records from these providers.  On remand, the AOJ should also obtain any outstanding treatment records from the VAMC in Columbia, South Carolina, as well as any outstanding treatment records from the Atlanta VAMC dated prior to September 2007, from February 2008 to January 2009, and from June 2012 to the present.
Cardiogenic Syncope

In the March 2007 rating decision, entitlement to service connection was granted for cardiogenic syncope, claimed as lightheadedness.  The Winston-Salem RO noted that the Veteran's service treatment records showed he began to experience recurrent episodes wherein he felt lightheaded or dizzy.  The RO granted service connection for the syncopal episodes based on the fact the Veteran had positive tilt test results in 2002, and determined the condition was cardiogenic in origin because the Veteran's symptoms responded to treatment with a beta blocker.  The RO also granted entitlement to service connection for tinnitus because the condition was diagnosed during the Veteran's active duty service.

In a May 2012 addendum opinion, the March 2012 VA examiner opined the Veteran's diagnosis of cardiogenic syncope should be changed to benign paroxysmal positional vertigo based upon the results of a November 2007 VA examination, and a normal March 2012 stress echocardiogram.

Upon VA examination in October 2014, the Veteran reported that both his ringing in his ears and dizziness began during service in 1992 while in Desert Storm, after he suffered a head injury in which a tent center beam fell and hit him in the head, knocking him unconscious.  As discussed above, a claim of entitlement to service connection for residuals of a head injury is not currently before the Board.  Generally, once service connection for a disability has been established, a potential change in etiology of the disability will not affect the rating of the service-connected disability.  However, in this case, the Veteran may be entitled to higher disability ratings for his service-connected cardiogenic syncope, now diagnosed as paroxysmal positional vertigo, claimed as lightheadedness, under another Diagnostic Code if his symptoms are determined to be residuals of a head injury.  See, e.g., 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015) (Residuals of Traumatic Brain Injury).  On remand, the AOJ should conduct any other development deemed warranted, and readjudicate the Veteran's claim, to include consideration of all potentially applicable diagnostic codes. 


Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any private treatment related to his feet, and/or his symptoms of lightheadedness or dizziness.  The AOJ should undertake appropriate development to obtain any outstanding private treatment records, to include from Dr. M.B., Dr. M.W.F., and/or Rehabilitation Physicians of Georgia.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include any outstanding treatment records from the Columbia, South Carolina VAMC, and to include from the Atlanta VAMC dated prior to September 2007, from February 2008 to January 2009, and from June 2012 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine the current severity of his service-connected bilateral pes planus.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all right and/or left foot disabilities which are currently manifested, or which have been manifested at any time since January 2007.

The examiner should specifically address plantar fasciitis, degenerative joint disease, spurring of the bilateral talonavicular, and chronic fractures that may be related to the Veteran's pes planus.  See, e.g., June 2015 JMR.

b) For each diagnosis other than pes planus, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right and/or left foot disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

c) For each diagnosis other than pes planus, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right and/or left foot disability was caused by his service-connected bilateral pes planus?

The examiner should specifically address the opinion of the October 2010 VA examiner that the Veteran's pes planus was causing his plantar fasciitis.

d) For each diagnosis other than pes planus, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left and/or right foot disability is aggravated by his service-connected bilateral pes planus?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

e) For the Veteran's service-connected bilateral pes planus, as well as any foot disabilities the examiner determines are related to service, or caused or aggravated by the Veteran's pes planus, the examiner should describe all pertinent symptomatology.  

f) The examiner should express an opinion concerning whether there would be additional limits on functional ability of the Veteran's feet on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  

The examiner should address the lay evidence of record from the Veteran regarding the symptoms and effects of the Veteran's foot conditions, as well as the resulting functional limitations.

The complete rationale for any opinion should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. The AOJ should conduct any other development deemed appropriate regarding the Veteran's claim of entitlement to increased disability ratings for cardiogenic syncope, now diagnosed as paroxysmal positional vertigo.

5. After the above development has been completed, adjudicate the claims.  The AOJ should specifically consider all potentially applicable diagnostic codes with regard to the Veteran's cardiogenic syncope, now diagnosed as paroxysmal positional vertigo.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

